Exhibit (10)B(i)(c)

 

[g22861koi001.gif]

 

 

 

 

 

LIMITED LIABILITY PARTNERSHIP

 

Execution Version

 

 

ECOLAB INC.

ECOLAB B.V.

ECOLAB HOLDING GMBH

 

U.S.$200,000,000

 

EURO-COMMERCIAL PAPER PROGRAMME

 

 

DEED OF COVENANT

 

--------------------------------------------------------------------------------


 

THIS DEED OF COVENANT is made on 2 December 2005

 

 

BY

 

(1)                            ECOLAB INC.;

 

(2)                            ECOLAB B.V.; and

 

(3)                            ECOLAB HOLDING GMBH (each an “Issuer” and
together, the “Issuers”)

 

IN FAVOUR OF

 

(4)                              THE ACCOUNTHOLDERS (as defined below).

 

WHEREAS

 

(A)                        The Issuers and Ecolab Inc., in its capacity as
guarantor, have established a Euro Commercial Paper Programme (the “Programme”)
for the issuance of notes (the “Notes”), in connection with which they have
entered into an amended and restated dealer agreement dated 2 December 2005 (the
“Dealer Agreement”) and an amended and restated note agency agreement dated 2
December 2005 (the “Agency Agreement”).

 

(B)                          The Issuers wish to make certain arrangements for
the Accountholders in the event that any Global Note (as defined in the Dealer
Agreement) becomes void in accordance with its terms.

 

NOW THIS DEED OF COVENANT WITNESSES as follows:

 


1.                                 INTERPRETATION


 


1.1                           DEFINITIONS


 

All terms and expressions which have defined meanings in the Dealer Agreement or
the Agency Agreement shall have the same meanings in this Deed of Covenant
except where the context requires otherwise or unless otherwise stated. In
addition, in this Deed of Covenant the following expressions have the following
meanings:

 

“Accountholder” means any accountholder with a Clearing System which at the
Determination Date has credited to its securities account with such Clearing
System one or more Entries in respect of a Global Note, except for any Clearing
System in its capacity as an accountholder of another Clearing System;

 

“Clearing System” means each or any of Clearstream, Luxembourg, Euroclear Bank
S.A./N.V., as operator of the Euroclear system, Euroclear France or such other
recognised clearing system as may be agreed from time to time between the
Issuers and the Agent and in which Notes may from time to time be held, or any
successor to such entities;

 

“Determination Date” means, in relation to any Global Note, the date on which
such Global Note becomes void in accordance with its terms;

 

“Direct Rights” means the rights referred to in Clause 2.1 (Direct Rights -
Creation);

 

1

--------------------------------------------------------------------------------


 

“Entry” means, in relation to a Global Note, any entry which is made in the
securities account of any Accountholder with a Clearing System in respect of
Notes represented by such Global Note; and

 

“Principal Amount” means, in respect of any Entry, the aggregate principal
amount of the Notes to which such Entry relates.

 


1.2                           CLAUSES

Any reference in this Deed of Covenant to a Clause is, unless otherwise stated,
to a clause hereof.

 


1.3                           OTHER AGREEMENTS

All references in this Deed of Covenant to an agreement, instrument or other
document (including the Dealer Agreement and the Agency Agreement) shall be
construed as a reference to that agreement, instrument or other document as the
same may be amended, supplemented, replaced or novated from time to time.

 


1.4                           LEGISLATION

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 


1.5                           HEADINGS

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Deed of Covenant.

 


1.6                           BENEFIT OF DEED OF COVENANT

Any Notes issued under the Programme on or after the date of this Deed of
Covenant shall have the benefit of this Deed of Covenant but shall not have the
benefit of any subsequent deed of covenant relating to the Programme (unless
expressly so provided in any such subsequent deed).

 


2.                                 DIRECT RIGHTS


 


2.1                           CREATION

If any Global Note becomes void in accordance with its terms, each Accountholder
shall have against the relevant Issuer all rights (“Direct Rights”) which such
Accountholder would have had in respect of the Notes if, immediately before the
Determination Date in relation to that Global Note, it had been the holder of
Definitive Notes, duly executed, authenticated and issued, in an aggregate
principal amount equal to the Principal Amount of such Accountholder’s Entries
relating to such Global Note including (without limitation) the right to receive
all payments due at any time in respect of such Definitive Notes as if such
Definitive Notes had been duly presented and (in the case of final redemption of
a Definitive Note) surrendered on the due date in accordance with the terms and
conditions of such Note.

 


2.2                           NO FURTHER ACTION

No further action shall be required on the part of the relevant Issuer or any
other person:

 

2

--------------------------------------------------------------------------------


 


2.2.1                            DIRECT RIGHTS:  FOR THE ACCOUNTHOLDERS TO ENJOY
THE DIRECT RIGHTS; OR


 


2.2.2                            BENEFIT OF TERMS AND CONDITIONS:  FOR EACH
ACCOUNTHOLDER TO HAVE THE BENEFIT OF THE TERMS AND CONDITIONS OF THE NOTES
REPRESENTED BY THE GLOBAL NOTE AS IF THEY HAD BEEN INCORPORATED MUTATIS MUTANDIS
INTO THIS DEED OF COVENANT,


 

provided, however, that nothing herein shall entitle any Accountholder to
receive any payment in respect of any Global Note which has already been made.

 


3.                                 EVIDENCE


 


3.1                           RECORDS

The records of the Clearing Systems shall be conclusive as to the identity of
the Accountholders and the respective amounts of Notes credited to their
securities accounts and a statement issued by a Clearing System setting out:

 


3.1.1                            NAME:  THE NAME OF THE ACCOUNTHOLDER IN RESPECT
OF WHICH IT IS ISSUED; AND


 


3.1.2                            PRINCIPAL AMOUNT:  THE PRINCIPAL AMOUNT OF ANY
ENTRY CREDITED TO THE SECURITIES ACCOUNT OF SUCH ACCOUNTHOLDER WITH SUCH
CLEARING SYSTEM ON ANY DATE,


 

shall be conclusive evidence for all purposes of this Deed of Covenant.

 


3.2                           DETERMINATION DATE

If a Clearing System determines the Determination Date, such determination shall
be binding on all Accountholders with such Clearing System.

 


4.                                 DEPOSIT OF DEED OF COVENANT


 

This Deed of Covenant shall be deposited with and held by the Issue and Paying
Agent for so long as the Programme remains in effect and thereafter until the
date on which all the obligations of the Issuers under or in respect of the
Notes (including, without limitation, its obligations under this Deed of
Covenant) have been discharged in full. The Issuers hereby acknowledge the right
of every Accountholder to the production of this Deed of Covenant.

 


5.                                 STAMP DUTIES


 

The Issuers shall pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) which
may be payable upon or in connection with the execution and delivery of this
Deed of Covenant, and shall indemnify each Accountholder against any claim,
demand, action, liability, damages, cost, loss or expense (including, without
limitation, legal fees and any applicable value added tax) which it may incur or
which may be made against it as a result or arising out of or in relation to any
failure to pay or delay in paying any of the same.

 


6.                                 BENEFIT OF DEED OF COVENANT


 


6.1                           DEED POLL

This Deed of Covenant shall take effect as a deed poll for the benefit of the
Accountholders from time to time.

 

3

--------------------------------------------------------------------------------


 


6.2                           BENEFIT

This Deed of Covenant shall enure to the benefit of each Accountholder and its
(and any subsequent) successors and assigns, each of which shall be entitled
severally to enforce this Deed of Covenant against the relevant Issuer.


 


6.3                           ASSIGNMENT

The Issuers shall not be entitled to assign or transfer all or any of their
rights, benefits and obligations hereunder. Each Accountholder shall be entitled
to assign all or any of its rights and benefits hereunder.

 


7.                                 PARTIAL INVALIDITY


 

If at any time any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the laws of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the laws of any
other jurisdiction shall in any way be affected or impaired thereby.

 


8.                                 NOTICES


 


8.1                           ADDRESS FOR NOTICES

All notices and other communications to the Issuers hereunder shall be made in
writing (by letter or fax) and shall be sent to the relevant Issuer at:

 

For Ecolab Inc.:

 

 

 

 

 

370 North Wabasha Street

St. Paul

 

 

MN 55102-1390

 

 

U.S.A.

 

 

 

 

 

Fax:

 

+1 651 293 2379

Attention:

 

Assistant Treasurer

 

 

 

For ECOLAB B.V.:

 

 

 

Edisonbaan 9-11

 

 

3439 MN Nieuwegein

The Netherlands

 

 

 

 

 

Fax: +32 2 46 75133

Attention: BENELUX Controller

 

 

 

(cc. Ecolab Inc. as specified above)

 

4

--------------------------------------------------------------------------------


 

For Ecolab Holding GmbH:

 

 

 

Reisholzer Werftstraße 38-42

D-40589 Düsseldorf

Germany

 

 

 

 

 

Fax:  +49 211 9893 297

Attention: Tax and Treasury, Europe

 

 

 

(cc. Ecolab Inc. as specified above)

 

or to such other address, telex number or fax number or for the attention of
such other person or department as the relevant Issuer has notified to the
Accountholders.

 


8.2                           EFFECTIVENESS

Every notice or other communication sent in accordance with Clause 8.1 (Address
for notices) shall be effective as follows:

 


8.2.1                            LETTER OR FAX:  IF SENT BY LETTER OR FAX, UPON
RECEIPT BY THE RELEVANT ISSUER; AND


 


8.2.2                            TELEX:  IF SENT BY TELEX, UPON RECEIPT BY THE
SENDER OF THE RELEVANT ISSUER’S ANSWERBACK AT THE END OF TRANSMISSION;


 

provided, however, that any such notice or other communication which would
otherwise take effect after 4.00 p.m. on any particular day shall not take
effect until 10.00 a.m. on the immediately succeeding business day in the place
of the relevant Issuer.

 


9.                                 LAW AND JURISDICTION


 


9.1                           GOVERNING LAW

This Deed of Covenant and all matters arising from or connected with it are
governed by, and shall be construed in accordance with, English law.

 


9.2                           ENGLISH COURTS

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising from or connected with this Deed of Covenant (including a
dispute regarding the existence, validity or termination of this Deed of
Covenant) or the consequences of its nullity.

 


9.3                           APPROPRIATE FORUM

The Issuers agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

 


9.4                           RIGHTS OF THE ACCOUNTHOLDERS TO TAKE PROCEEDINGS
OUTSIDE ENGLAND

Clause 9.2 (English courts) is for the benefit of the Accountholders only. As a
result, nothing in this Clause 9 (Law and jurisdiction) prevents the
Accountholders from taking proceedings relating to a Dispute (“Proceedings”) in
any other courts with jurisdiction. To the extent allowed by law, the
Accountholders may take concurrent Proceedings in any number of jurisdictions.

 


9.5                           PROCESS AGENT

The Issuers agree that the documents which start any Proceedings and any other
documents required to be served in relation to those Proceedings may be served
on them

 

5

--------------------------------------------------------------------------------


 

by being delivered to Law Debenture Corporate Services Limited at Fifth Floor,
100 Wood Street, London EC2V 7EX or, if different, its registered office for the
time being or at any address of the relevant Issuer in Great Britain at which
process may be served on it in accordance with Part XXIII of the Companies Act
1985. If such person is not or ceases to be effectively appointed to accept
service of process on behalf of the Issuers, the Issuers shall, on the written
demand of any Accountholder addressed to the relevant Issuer and delivered to
the relevant Issuer appoint a further person in England to accept service of
process on its behalf and, failing such appointment within 15 days, any
Accountholder shall be entitled to appoint such a person by written notice
addressed to the relevant Issuer and delivered to the relevant Issuer. Nothing
in this paragraph shall affect the right of any Accountholder to serve process
in any other manner permitted by law. This clause applies to Proceedings in
England and to Proceedings elsewhere.

 


9.6                           ECOLAB B.V.

If Ecolab B.V. is represented by an attorney or attorneys in connection with the
signing and/or execution and/or delivery of this Deed of Covenant or any
agreement or document referred to herein or made pursuant hereto and the
relevant power or powers of attorney is or are expressed to be governed by the
laws of The Netherlands, it is hereby expressly acknowledged and accepted by the
other parties hereto that such laws shall govern the existence and extent of
such attorney’s or attorneys’ authority and the effects of the exercise thereof.

 

IN WITNESS whereof this Deed of Covenant has been executed by the Issuers and is
intended to be and is hereby delivered on the date first before written.

 

6

--------------------------------------------------------------------------------


 

EXECUTED as a deed

)

 

 

 

 

by ECOLAB INC.

)

 

acting under the authority of

)

/s/Mark D. Vangsgard

 

that company

)

 

acting by

)

 

 

 

 

 

 

 

EXECUTED as a deed

)

 

 

 

 

by ECOLAB B.V.

)

 

acting under the authority of

)

/s/Mark D. Vangsgard

 

that company

)

 

acting by

)

 

 

 

 

 

 

 

EXECUTED as a deed

)

 

 

 

 

by ECOLAB HOLDING GMBH

)

 

 

 

 

acting under the authority of

)

/s/Timothy P. Dordell

 

that company

)

 

acting by

)

 

 

7

--------------------------------------------------------------------------------